UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RASHEEN SMITH,

                             Plaintiff,
                                                                    1:18-cv-05079-MKV
                      -against-
                                                                          ORDER
 THE CITY OF NEW YORK, et al.,                                              USDC SDNY
                                                                            DOCUMENT
                             Defendant.
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
MARY KAY VYSKOCIL, United States District Judge:                            DATE FILED: 3/16/2020

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

       It is hereby ORDERED that the Post-Discovery Conference scheduled to take place on

Wednesday, March 18, 2020 is adjourned to May 5, 2020 at 10:30AM. No later than April 28,

2020, the parties should file (i) a joint status letter of no more than 3 pages, and (ii) any pre-

motion letters in accordance with the Court’s Individual Rules of Practice in Civil Cases,

available at https://nysd.uscourts.gov/hon-mary-kay-vyskocil.



SO ORDERED.
                                                       _________________________________
Date: March 16, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
